Citation Nr: 1724768	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-04 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a  headache disorder, to include migraine headaches.

2. Entitlement to service connection for a low back disorder, to include lumbar strain.

3. Entitlement to service connection for a neck disorder, to include cervical strain.

4. Entitlement to service connection for a left knee disorder, to include left knee strain. 

5. Entitlement to service connection for an allergic disorder, to include allergic rhinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing held at the RO in March 2016; a transcript is associated with the claims file.  

In June 2016, the Board remanded the Veteran's appeal for additional development. The appeal has now returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems (VBMS). Any future consideration of this appellant's case should take into account the existence of these records. 

The issues of entitlement to service connection for a low back disorder, to include lumbar strain, entitlement to service connection for a neck disorder, to include cervical strain, entitlement to service connection for a left knee disorder, to include left knee strain, and entitlement to service connection for an allergic disorder, to include allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's claimed headache disorder, to include migraine headaches, is related to his military service.

CONCLUSION OF LAW

The criteria for service connection for a headache disorder, to include migraine headaches, have not been met. 38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no indication that additional records have yet to be requested, or that additional examinations are in order for this claim. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's June 2016 remand, the Agency of Original Jurisdiction (AOJ) provided the Veteran with a VA examination and medical opinion in July 2016, and then issued a supplemental statement of the case in September 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's June 2016 remand in regards to his claim of entitlement to service connection for a headache disorder, to include migraine headaches. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching its determination in this case, the Board has reviewed all the evidence in the Veteran's claims file. Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran appeals the denial of service connection for a headache disorder, to include migraine headaches. He essentially contends that his headaches continued after discharge from service but that he was not always able to receive treatment when he had symptoms. His March 2016 hearing testimony also included statements claiming that his headaches began around the time he had motor vehicle accidents and suggested that such accidents may be the cause of his headaches.  

The Veteran's service treatment records show no evidence or history of recurrent or severe headaches on entry in September 1988. In December 1991, he was seen for a headache that was accompanied by a sore throat and fever. In November 1995 he was seen for complaints of neck and head pain after a motor vehicle accident the same month. He also had a motor vehicle accident the previous year in October 1994, although head injuries or head pain was not specifically mentioned. In November 1999 he was seen for complaints that included headache, chest pain and dizziness after he painted indoors without proper ventilation. There was no examination conducted at separation.

The Veteran did not receive any post-service VA treatment for headaches proximate to his discharge from service. Lay statements are noted to describe treatment for headaches in service and several years later in 2007 but reference no post service treatment or symptoms prior to 2007. Post-service medical evidence included private treatment in January 2007 for migraines said to occur once or twice a month. VA records addressing migraines include an August 2007 record disclosing headaches unrelieved by Motrin and accompanied by blurred vision and nausea and a history of migraines given. The evidence also includes October 2007 VA records addressing headaches, which diagnosed migraines and ordered a trial of treatment with Zomig. 

The Veteran underwent a VA examination in October 2007 to address the etiology of his headache disorder. Upon examination, the diagnosis was migraines but the examiner opined that the current migraine disorder was not related to service, reasoning that the headaches treated in service in November 1999 were right sided and there was no further documentation in the service treatment records of migraines or headaches of any kind and no further migraine treatment was documented until 2007.

Additional VA records show a diagnosis of migraines, with a November 2009 brain MRI for severe headaches shown to be normal; and migraines being diagnosed in VA records from January 2010, April 2010, and June 2010. An April 2010 letter from the Veteran's VA physician also noted that the Veteran suffered intermittent migraines that resulted in missed work. Later, the migraines diagnosis was noted in the medical history in June 2015.

Pursuant to the Board's June 2016 remand, the Veteran was afforded a new VA examination. The Veteran reported that he was involved in two in service motor vehicle accidents, with headaches beginning soon thereafter. He initially self-treated them with Motrin but his symptoms gradually worsened. He claimed to have sought additional treatment in 1999, which was unsuccessful. The Veteran stated that he first sought VA treatment in 2007 and that he has received prescription medication to control his symptoms. Upon examination, the diagnosis was migraine headaches, including migraine variants, dated 2007. The examiner reported that the Veteran experienced headache pain, as well as other symptoms including sensitivity to light and sound. The pain was described as lasting for 1-2 days and on both sides of his head. Frequency of prostrating attacks was reported as once per month. 

The examiner ultimately determined that the Veteran's current migraine headaches are not caused by or a result of active service. The examiner noted that the only service treatment record documenting headaches was in November 1999, which was described as a "right sided headache: not migraine." The examiner indicated that there were no other service treatment records, and that the next documentation of migraine headaches was in 2007. The examiner explained that "there is neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between migraine [headaches] and in service injury." The examiner also reported that self-treatment with over the counter medication would not have been sufficient to control the severity of the claimed symptoms.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the most probative evidence is against the claim of entitlement to service connection for headache disorder, to include migraine headaches. The weight of the evidence is against finding that a headache disorder is related to military service. 

The Board finds the reasoning of the July 2016 VA examiner to be highly probative, as the examiner indicated a detailed review of the evidence, provided a fully supported rationale consistent with the evidence, and considered the Veteran's claims regarding the onset of his migraines. The examiner reasoned that while the Veteran was treated for headaches in service, there were no reports of migraine headaches. Further, the November 1999 report was noted to be a right sided headache, with no migraine diagnosed. Importantly, there are no post-service reports of treatment for headaches until at least 2007. These post-service reports of headache pain or migraines were over 6 years after his discharge from service. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). Given the above evidence, the examiner determined that the Veteran's migraine headaches were not related to service or any event therein. 

In sum, the most probative evidence of record is against showing that the Veteran's headache disorder, to include migraine headaches is related to service. In making this decision the Board notes that the Veteran is competent to report headache pain and the circumstances surrounding such. The Board also acknowledges the lay evidence asserting that the Veteran's headaches started while in service after a motor vehicle accident or possibly after carrying heavy rucksacks. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology and nature of the Veteran's headache disorder, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, while competent to report pain in his head, the Veteran lacks the expertise to identify such pain as a migraine.

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a headache disorder, to include migraine headaches is denied.


REMAND

With regard to the Veteran's remaining claims, a review of the record reveals that a remand is necessary to ensure substantial compliance with the Board's June 2016 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, remand is required to obtain new examinations for his claimed disorders. 

Low Back Disorder, to Include Lumbar Strain

The Veteran appeals the denial of entitlement to service connection for a low back disorder, to include lumbar strain. Specifically, he contends that his low back disorder first manifested in service after a motor vehicle accident and/or after carrying heavy rucksacks. 

The Veteran's service treatment records reveal no evidence or history of a low back disorder on entry into service in September 1988. In November 1995 he was seen for complaints of neck and head pain after a motor vehicle accident that had occurred in the same month. He also had been involved in a motor vehicle accident the previous year in October 1994 that resulted in him receiving a temporary, 9 day physical profile and treatment from a private chiropractor for a lumbar sprain. An August 1996 examination was negative for recurrent low back pain. There were no other reports of back pain.   

The Board observes that the Veteran has received some VA treatment for his back since 2006. For instance, a November 2009 radiographic examination of his lumbar spine noted an impression of "negative lumbar spine study except for slight scoliosis convex to the right." In an April 2010 report, his VA physician stated that the Veteran "has a history of intermittent back pain for which he occasionally takes a muscle relaxant." Subsequent VA reports document the Veteran's ongoing and intermittent treatment for chronic low back pain.

The Veteran was first afforded a VA examination for his back in June 2010. At that time, he reported that he developed chronic low back pain around 1998. He stated that he had been involved in a motor vehicle accident in November 1994, for which he later received treatment from a chiropractor. Upon examination, the examiner recorded a diagnosis of lumbar strain. It was noted that the Veteran's medication caused drowsiness. The examiner determined that the Veteran's low back condition is not related to service. The examiner noted the Veteran's prior motor vehicle accidents and complaints of low back pain, which appeared to have resolved by August 1996. 

In the Veteran's August 2010 notice of disagreement, he referred to his in service motor vehicle accidents as the primary cause for his low back disorder. 

A June 2012 report from the Spinal Correction Center noted complaints of low back pain, among other things, for which the Veteran received therapy or treatment. Of the many diagnosis rendered, one was recorded as lumbosacral sprain/strain.

In March 2016, the Veteran testified that he first injured in back in service after a motor vehicle accident. He also attributed his back injury to having to march while carrying a heavy rucksack. The Veteran complained of sharp or radiating back pain and stated that he has been prescribed medication. 

Pursuant to the Board's June 2016 remand, an addendum opinion from the previous examiner was obtained in July 2016. The examiner noted that the Veteran was seen in 1994 and 1995 for a lumbar sprain after being involved in motor vehicle accidents, but his low back pain seemed to have resolved by August 1996. The examiner determined that the Veteran's low back disorder is not related to service, as there was no evidence of a continuity of symptomatology. The examiner commented that the Veteran's lay statements were "insufficient to render any valid diagnosis or nexus." The examiner reasoned that if someone had a significant enough disability that would warrant compensation, medical care would have been sought.  The examiner believed there was neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between these conditions and marching with heavy rucksacks.

The above opinion is deemed inadequate, as it only addressed the potential relationship between the Veteran's symptoms and his heavy rucksack marches, without also considering whether the low back symptoms could be associated with his documented in service motor vehicle accidents.  Moreover, the Board notes that the July 2016 examiner stated that a valid diagnosis or nexus could not be obtained.  However, at the June 2010 VA examination lumbar strain was diagnosed, and the June 2012 Spinal Correction Center report lists several diagnoses associated with a neck or back disability.  In this vein, the Board calls attention to McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  Thus, in providing an addendum, if the examiner believes it less likely than not that a chronic low back disability has existed at any point during the rating period on appeal (from September 2009) then the reason for this conclusion must be clearly explained.

Neck Disorder, to Include Cervical Strain

The Veteran appeals the denial of entitlement to service connection for a neck disorder, to include cervical strain. Specifically, he contends that his neck disorder first manifested in service after a motor vehicle accident and/or after carrying heavy rucksacks. 

The service treatment records reveal no evidence or history of a neck disorder on entry into service in September 1988. In December 1991, the Veteran was treated for a sore throat, headache, fever, and neck ache. As discussed above, the Veteran was seen in November 1995 for complaints of neck and head pain after a motor vehicle accident the same month. He also had a motor vehicle accident the previous year in October 1994, but a head or neck injury was not specifically mentioned. A November 1994 report from his private chiropractor stated that the Veteran was treated for a cervical sprain after the accident, for which he was later placed on a temporary physical profile. An August 1996 examination was negative for recurrent neck pain. There were no other reports of neck pain in service.

The Veteran has received VA treatment for his neck since 2006. For instance, a November 2009 radiographic examination of the cervical spine noted an impression of "No acute bony injury. Mild reversal of cervical lordosis is probably due to muscle spasm. No other significant appearing abnormality is identified." Subsequent VA reports document the Veteran's complaints of and intermittent treatment for neck or cervical pain, for which he receives prescription medication.

The Veteran was first afforded a VA examination for his back in June 2010. He reported that he developed neck back pain in 1994 after a motor vehicle accident, which was resolved. He stated that his neck pain redeveloped in 1998 and that he was seen by a medic. He complained of intermittent neck pain, occurring approximately 2 times per month and lasting about 3 days each time. It was noted that the Veteran's prescription medication for pain can cause drowsiness. Upon examination, the examiner recorded a diagnosis of cervical strain. The examiner determined that the Veteran's neck disorder is not related to service. The examiner noted the Veteran's prior motor vehicle accidents and complaints of neck pain, but indicated that his neck pain resolved and there were no treatment reports from 1998. 

In the Veteran's August 2010 notice of disagreement, he referred to his in-service motor vehicle accidents as the primary cause for his neck disorder. 

A June 2012 report from the Spinal Correction Center noted that the Veteran complained of neck pain radiating into his upper back and left shoulder, among other things, for which he received some therapy or treatment. The diagnoses included cervical sprain/strain, cervical derangement syndrome, and cervical kyphosis (reversed curve). 

During his March 2016 hearing, the Veteran testified that he suffers from recurrent neck pain. 

Pursuant to the Board's June 2016 remand, an addendum opinion from the previous examiner was obtained in July 2016. The examiner noted that the Veteran was seen in 1994 and 1995 for a lumbar sprain after being involved in motor vehicle accidents, but his low back pain seemed to have resolved by August 1996 and there were no reports of pain from 1998. The examiner determined that the Veteran's neck condition is not related to service, as there was no evidence of a continuity of symptomatology. The examiner repeated that the Veteran's lay statements were "insufficient to render any valid diagnosis or nexus." The examiner reasoned that if someone had a significant enough disability that would warrant compensation, medical care would have been sought.  The examiner further noted that there was neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supporting a causal/aggravation relationship between the claimed disorders and marching with heavy rucksacks.

The above opinion is deemed inadequate, as it only addressed the potential relationship between the Veteran's symptoms and his heavy rucksack marches, without also considering whether the neck symptoms could be associated with his documented in service motor vehicle accidents.  Moreover, the Board notes that the July 2016 examiner stated that a valid diagnosis or nexus could not be obtained.  However, at the June 2010 VA examination cervical strain was diagnosed, and the June 2012 Spinal Correction Center report lists several diagnoses associated with a neck or back disability.  In this vein, the Board calls attention to McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  Thus, in providing an addendum, if the examiner believes it less likely than not that a chronic neck disability has existed at any point during the rating period on appeal (from September 2009) then the reason for this conclusion must be clearly explained.

Left Knee Disorder, to Include Left Knee Strain

The Veteran appeals the denial of entitlement to service connection for a left knee disorder, to include knee strain. Specifically, he contends that his left knee disorder first manifested in service after a motor vehicle accident and/or after carrying heavy rucksacks. 

The service treatment records reveal no evidence or history of a left knee disorder on entry into service in September 1988. As previously discussed, the Veteran was involved in a motor vehicle accident, and in November 1995 he received treatment for left knee pain. There was no other in service complaint of knee pain documented in his records. 

The Board observes that the Veteran has received very limited VA treatment for his claimed left knee disorder. In a July 2014 report, he felt that his knee was about to give way. It was noted that he walks with a limp on his left leg, but it appears that his limp may be related to his back or neck pain. 

The Veteran was afforded a VA examination in June 2010. He reported left knee swelling, approximately every 2 months, and lasting for approximately 1 week. The diagnosis was intermittent left knee strain. The examiner determined that the Veteran's left knee condition was not related to service. The examiner explained that the Veteran's service treatment records documented one report of a left knee condition, but he subsequently improved and there were no further reports.

In March 2016, the Veteran testified that his left knee pain began in service after his motor vehicle accidents.

Pursuant to the Board's June 2016 remand, an addendum opinion from the previous examiner was obtained in July 2016. The examiner noted that the Veteran was treated for a knee sprain once in November 1994, but later X-rays were negative and the Veteran improved with no subsequent visits. The examiner determined that the Veteran's claimed left knee condition is not related to service, as there was no evidence of a continuity of symptomatology. The examiner repeated that the Veteran's lay statements were "insufficient to render any valid diagnosis or nexus." The examiner again reasoned that if someone had a significant enough disability that would warrant compensation, medical care would have been sought.  The examiner believed there was neither evidence in the medical literature, consensus in the medical community or evidence in this specific case supporting a causal/aggravation relationship between a left knee disorder and marching with heavy rucksacks.

The above opinion is deemed inadequate, as it only addressed the potential relationship between the Veteran's symptoms and his heavy rucksack marches, without also considering whether the left knee symptoms could be associated with his documented in service motor vehicle accidents.  Moreover, the Board notes that the July 2016 examiner stated that a valid diagnosis or nexus could not be obtained.  However, at the June 2010 VA examination intermittent left knee strain was diagnosed.  In this vein, the Board calls attention to McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  Thus, in providing an addendum, if the examiner believes it less likely than not that a chronic left knee disability has existed at any point during the claims period (from September 2009) then the reason for this conclusion must be clearly explained.

Allergic Disorder, to Include Allergic Rhinitis

The Veteran appeals the denial of entitlement to service connection for an allergic disorder, to include allergic rhinitis. 

The service treatment records revealed no evidence of naso-sinus or allergy issues on entry in September 1988. In January 2000, he was diagnosed with allergic rhinitis and placed on a trial of Flonase after being seen for symptoms that included headaches and nose bleeds. 

The Veteran has received VA treatment for his claimed allergic disorder. October 2007 VA records show treatment for headaches, which referenced reports of frequent allergies.  A review of systems was significant for post nasal drip. Additional VA treatment records include a January 2010 report for complaints of an allergy flare-up with sneezing, runny nose, hoarseness, and itchy throat. Additionally, an allergy condition was noted in his past medical history in VA records dated in June 2015. Most recently, in April 2016, his condition was recorded as "seasonal allergies" and his symptoms appeared to have resolved.

In several lay statements, the Veteran has suggested that his rhinitis complaints continued after he was discharged from service, but he was not always able to go to VA for treatment. He also indicated that he took over the counter medication to control his allergy symptoms. 

The Veteran was afforded a VA examination in June 2010. He stated that he had to periodically clear his throat. He complained if rhinitis, sneezing, voice changes, and post-nasal discharge, occurring throughout the year. Upon examination, he was diagnosed with chronic allergic rhinitis. The examiner determined that the Veteran's chronic allergic rhinitis was not related to service, as he was seen twice in service and further records were absent for chronicity.

Pursuant to the Board's June 2016 remand, an addendum opinion from the previous examiner was obtained in July 2016. The examiner determined that the Veteran's allergic rhinitis is not related to service. The examiner explained that the Veteran was seen in service twice for allergic complaints and that his additional service records were absent for any history of chronicity. The examiner repeated that the Veteran's lay statements were "insufficient to render any valid diagnosis or nexus." The examiner noted that if someone had a significant enough disability that would warrant compensation medical care would be sought, noting that over the counter medications would not have been sufficient.  The examiner believed there was neither evidence in the medical literature, consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between these conditions and marching with heavy rucksacks. It was further noted that the current diagnosis was seasonal allergies per the clinical records.

The above opinion is deemed inadequate.  At the outset it is unclear why the examiner was addressing a potential relationship to in-service rucksack marches, which clearly would not be applicable to the rhinitis disability.  Moreover, the Board notes that the July 2016 examiner stated that a valid diagnosis or nexus could not be obtained, as only "seasonal allergies" were shown.  However, at the June 2010 VA examination chronic allergic rhinitis was diagnosed.  In this vein, the Board calls attention to McLain v. Nicholson, 21 Vet. App. 319 (2007), which holds that the "current disability" requirement for service connection is met if disability is shown at any time during the claims period.  Thus, in providing an addendum, if the examiner believes it less likely than not that a chronic sinus or rhinitis disability has existed at any point during the claims period (from September 2009) then the reason for this conclusion must be clearly explained.

Finally, on remand, updated VA treatment records should be obtained and associated with the electronic claims file. See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. If there are no pertinent records since the last remand, that too should be noted.

2. Thereafter, schedule the Veteran for a VA examination or examinations by an appropriate examiner to determine whether at any time during the pendency of the appeal the Veteran has had a low back disability, a neck disability, and/or a left knee disability, and if so, whether such is related to military service. The electronic claims file must be made available to and be reviewed by the examiner. All tests deemed necessary, including x-rays, should be conducted and the results reported in detail. 

After the review of the claims file and examination of the Veteran, the examiner should state all low back, neck and left knee disabilities found, to include any arthritic conditions thereof. 

If the examiner does not find a low back disability, neck disability, or left knee disability on examination or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion.  If no disability is found the examiner must express whether disability existed earlier in the appeal period, and should specifically address the diagnoses rendered at the June 2010 examination.  In the case of the spine, a June 2012 report from the Spinal Correction Center should also be discussed and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

If and only if the examiner finds that a low back disability and/or a neck disability and/or a left knee disability is present, or was present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's identified disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the Veteran's documented in service motor vehicle accidents and physical activities the Veteran engaged therein, such as heavy rucksack marches.

3. Next, schedule the Veteran for an appropriate examination to address the claim of service connection for allergic rhinitis. The electronic claims file must be made available to and be reviewed by the examiner. All tests deemed necessary should be conducted and the results reported in detail. Specifically, the examiner should address the following:

Is it at least as likely as not (probability 50 percent or greater) that the Veteran has at any time during the claims period had an allergic disability, to include allergic rhinitis or any residuals thereof, as a result of military service? The examiner should address the relationship between the Veteran's symptoms in service and those occurring after service. The examiner is advised that the Veteran's lay statements regarding symptoms should be taken into consideration when rendering any opinion.

If the examiner does not find a sinus or rhinitis disability on examination or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion.  If no disability is found the examiner must express whether disability existed earlier in the appeal period, and should specifically address the diagnosis rendered at the June 2010 examination and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

The examiner should provide a statement of reasons or rationale for all opinions rendered, with citations to the medical evidence of record as warranted.

4. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented the consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

5. The AOJ should then readjudicate the Veteran's claims. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


